DETAILED ACTION
Notice of AIA  Status
The present application is being examined under the AIA  the first inventor to file provisions. 


Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/22/2021 and 02/09/2021 have being considered by the examiner.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 	 

	A claim directed to a computer program itself is non-statutory because it is not:  
	A process occurring as a result of executing the program, or
	A machine programmed to operate in accordance with the program, or
	A manufacture structurally and functionally interconnected with the program in a manner which enable the program to act as a computer component and realize its functionality, or
	A composition of matter.
	See MPEP § 2106.01.  Data structures not claimed as embodied in computer readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer.  See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held non-statutory).  Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention, which permit the data structure's functionality to be realized.  In contrast, a claimed computer readable medium encoded with a data structure defines structural and functional interrelationships between the data structure and the computer software and hardware components which permit the data structure's functionality to be realized, and is thus statutory.  Similarly, computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs are not physical “things.”  They are neither computer components nor statutory processes, as they are not “acts” being performed.  Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer, which permit the computer program's functionality to be realized.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 8, are rejected under 35 U.S.C. 103 as being unpatentable over MURPHY et al. (US 20110128250 A1), hereinafter referenced as MURPHY and in view of Leskinen et al. (US 2009/0146533 A1), hereinafter referenced as Leskinen. 

Regarding claim 1, MURPHY teaches a device (Fig. 7-9, called a device. Paragraph [0048]), comprising: a touch surface (Fig. 7. Paragraph [0048]-MURPHY discloses the display layer #70 may be a glass or plastic surface for receiving the user input.); a piezoelectric transducer (Fig. 7, #42 called a Piezoelectric elements. Paragraph [0049]) mechanically coupled to the touch surface (Fig. 7. Paragraph [0049]-MURPHY discloses piezoelectric elements #42 may be located below the display layer #70 and mechanically coupled to the display layer #70 to receive the user input.  The piezoelectric elements #42 may be embedded in the insulating layer #72 and electrically coupled to the circuit layer #76 via one or more connections #74.); and a control circuitry (Fig. 7, #76 called a circuit layer. Paragraph [0048]) electrically coupled to the piezoelectric transducer (Fig. 7. Paragraph [0049]-MURPHY discloses the piezoelectric elements #42 may be embedded in the insulating layer #72 and electrically coupled to the circuit layer #76 via one or more connections #74.  For example, the connections #74 may represent the configuration shown in Fig. 6, in which each piezoelectric element #42 has two connections to the I/O cell #61. For example, the arrangements 100/110 of Figs. 1 and 2 may be located in the circuit layer #76.), configured to: obtain at least one (Fig. 1-2 and Fig. 7. Paragraph [0020]-MURPHY discloses the user interface #20 may include a piezoelectric input arrangement #22, a haptic output arrangement #24 and a display arrangement #26.  The piezoelectric input arrangement #22 includes at least one piezoelectric sensor, which generates a voltage in response to the application of a mechanical force, such as that produced by the user input, upon a surface of the piezoelectric sensor.  The generation of a voltage in response to a force is known as the piezoelectric effect. Please also read paragraph [0031]); drive the piezoelectric transducer with a driving voltage (Fig. 1-2. Paragraph [0039]-MURPHY discloses a plurality of output drivers may be provided, allowing for the independent driving of multiple piezoelectric elements #42, as shown in Fig. 5. Further in paragraph [0045]-MURPHY discloses the stepped-up voltage may be any voltage sufficient to drive the piezoelectric elements #42 (wherein the supporting circuit is a part of circuit #76.).); 
Although, MURPHY teaches the at least one parameter wherein is the applied force/pressure and the control circuitry. MURPHY fail to explicitly teach a control circuitry configured to: form a reference voltage curve based on the at least one parameter; measure a voltage cure over the piezoelectric transducer after driving the piezoelectric transducer with the driving voltage; compare the reference voltage curve and the measured voltage curve; and detect a touch on the touch surface based on the comparison. 
However, Leskinen explicitly teaches a control circuitry configured to: form a reference voltage curve based on the at least one parameter (Fig. 1-3. Paragraph [0026]-Leskinen discloses the circuit of Fig. 1 detects the rise time of signal S3 to determine applied pressure.  To detect the rise time, signal S1 is pulsed in voltage to produce what will be referred to herein as a measurement pulse, and operational amplifier #101 pulses signal S3 in response. Please also read paragraph [0040]); measure a voltage cure over the piezoelectric transducer after driving the piezoelectric transducer with the driving voltage (Fig. 1-3. Paragraph [0026]-Leskinen discloses the circuit of FIG. 1 detects the rise time of signal S3 to determine applied pressure.  To detect the rise time, signal S1 is pulsed in voltage to produce what will be referred to herein as a measurement pulse, and operational amplifier #101 pulses signal S3 in response.  To detect the rise time of the pulse of signal S3, operational amplifier #103 is configured to compare the voltage of signal S3 with a reference voltage Vref and to provide an output signal S5 based on the comparison.); compare the reference voltage curve and the measured voltage curve (Fig. 1-3. Paragraph [0026]-Leskinen discloses to detect the rise time of the pulse of signal S3, operational amplifier #103 is configured to compare the voltage of signal S3 with a reference voltage Vref and to provide an output signal S5 based on the comparison. Further in paragraph [0033]-Leskinen discloses operational amplifier #103 continuously receives signal S3 and compares it with reference voltage Vref.); and detect a touch on the touch surface based on the comparison (Fig. 1-4. Paragraph [0033-0034 and 0043]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of MURPHY of having a device, comprising: a touch surface; a piezoelectric transducer mechanically coupled to the touch surface; and a control circuitry electrically coupled to the piezoelectric transducer configured to: obtain at least one parameter describing a reference response of the piezoelectric transducer, with the teachings of Leskinen of having a control circuitry configured to: form a reference voltage curve based on the at least one parameter; measure a voltage cure over the piezoelectric transducer after driving the piezoelectric transducer with the driving voltage; compare the reference voltage curve and the measured voltage curve; and detect a touch on the touch surface based on the comparison.
Wherein having MURPHY`s touch display device wherein a control circuitry configured to: form a reference voltage curve based on the at least one parameter; measure a voltage cure over the piezoelectric transducer after driving the piezoelectric transducer with the driving voltage; compare the reference voltage curve and the measured voltage curve; and detect a touch on the touch surface based on the comparison.
The motivation behind the modification would have been to obtain a touch display system that enhances functionality with touch contact, since both MURPHY and Leskinen are touch systems that utilizes piezoelectric touch input detection. Wherein MURPHY touch display that provides touch units wherein detect force to indicate touch input with improve time response, while Leskinen is touch system 

Regarding claim 2, MURPHY in view of Leskinen teaches the device according to claim 1, MURPHY further teaches wherein the control circuitry is further configured to: detect a temporal change property of the touch on the touch surface based on the comparison (Fig. 4-7. Paragraph [0033]-MURPHY discloses FIG. 4 is a flowchart that shows a method #400 for analyzing user input according to an example embodiment of the present invention.  The method #400 begins at step #410, which corresponds to step 314 of the method #300.  In step #410, voltage characteristics of the piezoelectric response may be determined by the output control circuit #16/36 after processing by the input control circuit #14/34.  For example, the input control circuit #14/34 may perform signal processing including, but not limited to, filtering the voltage, comparing the voltage to a reference voltage and generating an amplified signal as a function of the comparison. Further in paragraph [0034]-MURPHY discloses in step 412, the voltage characteristics may be compared to characteristics of a previously generated voltage, e.g., calculating a voltage difference, and a rate of voltage change .DELTA.V/.DELTA.t may be generated as a result of the comparison.). 
 
Regarding claim 3, MURPHY in view of Leskinen teaches the device according to claim 1, MURPHY fail to explicitly teach wherein the at least one parameter comprises an RC time constant of the piezoelectric transducer.  
However, Leskinen explicitly teaches wherein the at least one parameter comprises an RC time constant of the piezoelectric transducer (Fig. 3-5. Paragraph [0025]-Leskinen discloses the capacitance of PZT #104 does affect these signals--by affecting the rise times of signals S3 and S4.  Because there is a one-to-one correspondence between applied pressure and capacitance of PZT #104, the rise time (wherein the rising time is the capacitance time constant RC) of one or both of signals S3 and S4 may be used to determine the amount of pressure applied to PZT #104. Further in paragraph [0033]-Leskinen discloses in Fig. 3, the time from when signal S1 begins a pulse to the time when signal S5 swings high is shown as time t1.  As will be apparent to one of ordinary skill in the art, this time will vary with the rise time of signal S3, and thus can be used as an indicator of the rise time, which in turn can be used as an indicator of the capacitance of PZT #104, which in turn can be used as an indicator of the absolute pressure applied to PZT #104.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of MURPHY in view of Leskinen of having a device, comprising: a touch surface; a piezoelectric transducer mechanically coupled to the touch surface; and a control circuitry electrically coupled to the piezoelectric transducer configured to: obtain at least one parameter describing a reference response of the piezoelectric transducer, with the teachings of Leskinen of having wherein the at least one parameter comprises an RC time constant of the piezoelectric transducer.
Wherein having MURPHY`s touch display device wherein the at least one parameter comprises an RC time constant of the piezoelectric transducer.
The motivation behind the modification would have been to obtain a touch display system that enhances functionality with touch contact, since both MURPHY and Leskinen are touch systems that utilizes piezoelectric touch input detection. Wherein MURPHY touch display that provides touch units wherein detect force to indicate touch input with improve time response, while Leskinen is touch system that detect touch input by pressure change.  Please see MURPHY et al. (US 20110128250 A1), Paragraph [0055] and Leskinen et al. (US 2009/0146533 A1), Paragraph [0004].


Regarding claim 4, MURPHY in view of Leskinen teaches the device according to claim 1, Although, MURPHY teaches the control circuitry. MURPHY fail to explicitly teach wherein the control circuitry is further configured to compare the reference voltage curve and the measured voltage curve by calculating a difference between the reference voltage curve and the measured voltage curve. 
However, Leskinen explicitly teaches wherein the control circuitry is further configured to compare the reference voltage curve and the measured voltage curve by calculating a difference between the reference voltage curve and the measured voltage curve (Fig. 3-4. Paragraph [0033]-Leskinen discloses operational amplifier #103 continuously receives signal S3 and compares it with reference voltage Vref.  In response to signal S3 exceeding Vref, operational amplifier #103 (wherein the output from the operational amplifier #103 is a difference between the receive signal S3 and reference voltage Vref.) will suddenly swing its output (signal S5) from zero volts to 40 volts.  In Fig. 3, the time from when signal S1 begins a pulse to the time when signal S5 swings high is shown as time t1 (wherein the time t1 is the difference between the reference voltage curve and the measured voltage curve.). Please also read paragraph [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of MURPHY in view of Leskinen of having a device, comprising: a touch surface; a piezoelectric transducer mechanically coupled to the touch surface; and a control circuitry electrically coupled to the piezoelectric transducer configured to: obtain at least one parameter describing a reference response of the piezoelectric transducer, with the teachings of Leskinen of having wherein the control circuitry is further configured to compare the reference voltage curve and the measured voltage curve by calculating a difference between the reference voltage curve and the measured voltage curve.
Wherein having MURPHY`s touch display device wherein the control circuitry is further configured to compare the reference voltage curve and the measured voltage curve by calculating a difference between the reference voltage curve and the measured voltage curve.
The motivation behind the modification would have been to obtain a touch display system that enhances functionality with touch contact, since both MURPHY and Leskinen are touch systems that utilizes piezoelectric touch input detection. Wherein MURPHY touch display that provides touch units wherein detect force to indicate touch input with improve time response, while Leskinen is touch system that detect touch input by pressure change.  Please see MURPHY et al. (US 20110128250 A1), Paragraph [0055] and Leskinen et al. (US 2009/0146533 A1), Paragraph [0004].



Regarding claim 5, MURPHY in view of Leskinen teaches the device according to claim 1, Although, MURPHY teaches the control circuitry. MURPHY fail to explicitly teach wherein the control circuitry is further configured to compare the reference voltage curve and the measured voltage curve by: subtracting the reference voltage curve from the measured voltage curve producing a difference voltage curve; and detecting the touch based on the difference voltage curve.  
However, Leskinen explicitly teaches wherein the control circuitry is further configured to compare the reference voltage curve and the measured voltage curve (Fig. 3. Paragraph [0026]-Leskinen discloses the circuit of Fig. 1 detects the rise time of signal S3 to determine applied pressure.  To detect the rise time, signal S1 is pulsed in voltage to produce what will be referred to herein as a measurement pulse, and operational amplifier 101 pulses signal S3 in response.  To detect the rise time of the pulse of signal S3, operational amplifier 103 is configured to compare the voltage of signal S3 with a reference voltage Vref and to provide an output signal S5 based on the comparison.) by: subtracting the reference voltage curve from the measured voltage curve producing a difference voltage curve (Fig. 3-4. Paragraph [0033]-Leskinen discloses operational amplifier #103 continuously receives signal S3 and compares it with reference voltage Vref.  In response to signal S3 exceeding Vref, operational amplifier #103 (wherein the output from the operational amplifier #103 is a difference between the receive signal S3 and reference voltage Vref.) will suddenly swing its output (signal S5) from zero volts to 40 volts.  In Fig. 3, the time from when signal S1 begins a pulse to the time when signal S5 swings high is shown as time t1 (wherein the time t1 is the difference between the reference voltage curve and the measured voltage curve.). Please also read paragraph [0026]); and detecting the touch based on the difference voltage curve (Fig. 3-6. Paragraph [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of MURPHY in view of Leskinen of having a device, comprising: a touch surface; a piezoelectric transducer mechanically coupled to the touch surface; and a control circuitry electrically coupled to the piezoelectric transducer configured to: 
Wherein having MURPHY`s touch display device wherein the control circuitry is further configured to compare the reference voltage curve and the measured voltage curve by: subtracting the reference voltage curve from the measured voltage curve producing a difference voltage curve; and detecting the touch based on the difference voltage curve.
The motivation behind the modification would have been to obtain a touch display system that enhances functionality with touch contact, since both MURPHY and Leskinen are touch systems that utilizes piezoelectric touch input detection. Wherein MURPHY touch display that provides touch units wherein detect force to indicate touch input with improve time response, while Leskinen is touch system that detect touch input by pressure change.  Please see MURPHY et al. (US 20110128250 A1), Paragraph [0055] and Leskinen et al. (US 2009/0146533 A1), Paragraph [0004].



Regarding claim 6, MURPHY in view of Leskinen teaches the device according to claim 5, Although, MURPHY teaches the control circuitry. MURPHY fail to explicitly teach wherein the control circuitry is further configured to: calculate an integral of the difference voltage curve, and detect the touch based on the integral of the difference voltage curve.  
However, Leskinen explicitly teaches wherein the control circuitry is further configured to: calculate an integral of the difference voltage curve (Fig. 1-3. Paragraph [0035]), and detect the touch based on the integral of the difference voltage curve (Fig. 1-3. Paragraph [0035]-Leskinen discloses thus, the phase timing of signal S5 maps to a particular rise time.  A longer delay before S3 transitions maps to a longer rise time, and a shorter delay before S3 transitions maps to a shorter rise time.  Accordingly, decoder #105 may be configured to determine the delay in signal S5 and convert that delay to an appropriately formatted output at signal S6.  For example, decoder #105 may map the delay to an analog voltage, or where digital signals are desired, decoder #105 may include an analog-to-digital converter to convert the delay to a digital multi-bit numerical value.  There are many ways of converting a measured delay to a numerical value that are known to ones of ordinary skill in the relevant art.  For example, where a main processor or dedicated user interface processor is already generating or controlling signal S1, then signal S5 may be simply fed back to that processor for determining the delay.).
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of MURPHY in view of Leskinen of having a device, comprising: a touch surface; a piezoelectric transducer mechanically coupled to the touch surface; and a control circuitry electrically coupled to the piezoelectric transducer configured to: obtain at least one parameter describing a reference response of the piezoelectric transducer, with the teachings of Leskinen of having wherein the control circuitry is further configured to: calculate an integral of the difference voltage curve, and detect the touch based on the integral of the difference voltage curve.
Wherein having MURPHY`s touch display device wherein the control circuitry is further configured to: calculate an integral of the difference voltage curve, and detect the touch based on the integral of the difference voltage curve.
The motivation behind the modification would have been to obtain a touch display system that enhances functionality with touch contact, since both MURPHY and Leskinen are touch systems that utilizes piezoelectric touch input detection. Wherein MURPHY touch display that provides touch units wherein detect force to indicate touch input with improve time response, while Leskinen is touch system that detect touch input by pressure change.  Please see MURPHY et al. (US 20110128250 A1), Paragraph [0055] and Leskinen et al. (US 2009/0146533 A1), Paragraph [0004].


Regarding claim 8, MURPHY in view of Leskinen teaches the device according to claim 1, Although, MURPHY teaches the control circuitry. MURPHY fail to explicitly teach wherein the control circuitry is further configured to compare the reference voltage curve and the measured voltage curve by: ; and comparing the saturation period of the reference voltage curve and of the measured voltage curve.
However, Leskinen explicitly teaches wherein the control circuitry is further configured to compare the reference voltage curve and the measured voltage curve by: detecting a saturation period of the reference voltage curve (Fig. 3-4. Paragraph [0033]-Leskinen discloses operational amplifier #103 continuously receives signal S3 and compares it with reference voltage Vref.  In response to signal S3 exceeding Vref (wherein when signal S3 exceeding Vref the curve is at the saturation period), operational amplifier #103 (wherein the output from the operational amplifier #103 is a difference between the receive signal S3 and reference voltage Vref.) will suddenly swing its output (signal S5) from zero volts to 40 volts.  In Fig. 3, the time from when signal S1 begins a pulse to the time when signal S5 swings high is shown as time t1 (wherein the time t1 is the difference between the reference voltage curve and the measured voltage curve.). Please also read paragraph [0026]); detecting a saturation period of the measured voltage curve (Fig. 3. Paragraph [0032-0033]); and comparing the saturation period of the reference voltage curve and of the measured voltage curve (Fig. 3. Paragraph [0032-0033]).  
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of MURPHY in view of Leskinen of having a device, comprising: a touch surface; a piezoelectric transducer mechanically coupled to the touch surface; and a control circuitry electrically coupled to the piezoelectric transducer configured to: obtain at least one parameter describing a reference response of the piezoelectric transducer, with the teachings of Leskinen of having wherein the control circuitry is further configured to compare the reference voltage curve and the measured voltage curve by: detecting a saturation period of the reference voltage curve; detecting a saturation period of the measured voltage curve; and comparing the saturation period of the reference voltage curve and of the measured voltage curve.
Wherein having MURPHY`s touch display device wherein the control circuitry is further configured to compare the reference voltage curve and the measured voltage curve by: detecting a saturation period of the reference voltage curve; detecting a saturation period of the measured voltage 
The motivation behind the modification would have been to obtain a touch display system that enhances functionality with touch contact, since both MURPHY and Leskinen are touch systems that utilizes piezoelectric touch input detection. Wherein MURPHY touch display that provides touch units wherein detect force to indicate touch input with improve time response, while Leskinen is touch system that detect touch input by pressure change.  Please see MURPHY et al. (US 20110128250 A1), Paragraph [0055] and Leskinen et al. (US 2009/0146533 A1), Paragraph [0004].
 
Claim 15, is rejected under 35 U.S.C. 103 as being unpatentable over Leskinen et al. (US 2009/0146533 A1), hereinafter referenced as Leskinen and in view COGGILL (US 2012/0126941 A1), hereinafter referenced as COGGILL. 

Regarding claim 15, Leskinen fail to explicitly teach a computer program product comprising program code which, when executed by a computer, causes the computer to carry out the method according to claim 10.
However, COGGILL explicitly teaches a computer program product comprising program code which, when executed by a computer, causes the computer to carry out the method (Fig. 1. Paragraph [0045]) according to the method of Leskinen teaching in claim 10.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Leskinen of having a method comprising: obtaining at least one parameter describing a reference response of a piezoelectric transducer; forming a reference voltage curve based on the at least one parameter; driving the piezoelectric transducer with a driving voltage; measuring a voltage curve over the piezoelectric transducer after driving the piezoelectric transducer with a driving voltage; comparing the reference voltage curve and the measured voltage curve; and detecting a touch on a touch surface based on the comparison, with the teachings of COGGILL of having wherein a computer program product comprising program code which, when executed by a computer, causes the computer to carry out.

The motivation behind the modification would have been to obtain a touch display system that enhances functionality with touch contact and security, since both Leskinen and COGGILL are touch systems that utilizes piezoelectric touch input detection. Wherein Leskinen is touch system that detect touch input by pressure change, while COGGILL is touch system that is a pressure touch detection.  Please see Leskinen et al. (US 2009/0146533 A1), Paragraph [0004] and COGGILL (US 2012/0126941 A1), Paragraph [0030].



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claims 10-13, are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Leskinen et al. (US 2009/0146533 A1), hereinafter referenced as Leskinen.


Regarding claim 10, Leskinen teaches a method comprising: obtaining at least one parameter describing a reference response of a piezoelectric transducer (Fig. 1-3. Paragraph [0018]-Leskinen discloses Fig. 1 is a schematic diagram of an illustrative circuit that may be used to control haptic feedback in a piezoelectric element and also to measure force applied to the piezoelectric element. Further in paragraph [0023]-Leskinen discloses the capacitance of PZT #104 changes in accordance with the amount of physical pressure applied to the piezoelectric element.  This is because the pressure slightly changes the thickness and/or shape of the piezoelectric element, thereby changing the distance between the electrodes of the piezoelectric element.  More pressure flexes the piezoelectric element so as to the electrodes slightly closer together (thereby increasing the capacitance between the electrodes), while less pressure allows the piezoelectric element to come back to a resting position, thereby allowing the electrodes to move slightly apart again (thereby reducing the capacitance between the electrodes). Please also read paragraph [0040]); forming a reference voltage curve based on the at least one parameter (Fig. 1-3. Paragraph [0026]-Leskinen discloses the circuit of Fig. 1 detects the rise time of signal S3 to determine applied pressure.  To detect the rise time, signal S1 is pulsed in voltage to produce what will be referred to herein as a measurement pulse, and operational amplifier #101 pulses signal S3 in response.  To detect the rise time of the pulse of signal S3, operational amplifier #103 is configured to compare the voltage of signal S3 with a reference voltage Vref and to provide an output signal S5 based on the comparison.); driving the piezoelectric transducer with a driving voltage (Fig. 1-4. Paragraph [0020 and 0032]); measuring a voltage curve over the piezoelectric transducer after driving the piezoelectric transducer with a driving voltage (Fig. 1-3. Paragraph [0026]-Leskinen discloses the circuit of FIG. 1 detects the rise time of signal S3 to determine applied pressure.  To detect the rise time, signal S1 is pulsed in voltage to produce what will be referred to herein as a measurement pulse, and operational amplifier #101 pulses signal S3 in response.  To detect the rise time of the pulse of signal S3, operational amplifier #103 is configured to compare the voltage of signal S3 with a reference voltage Vref and to provide an output signal S5 based on the comparison.); comparing the reference voltage curve and the measured voltage curve (Fig. 1-3. Paragraph [0026]-Leskinen discloses to detect the rise time of the pulse of signal S3, operational amplifier #103 is configured to compare the voltage of signal S3 with a reference voltage Vref and to provide an output signal S5 based on the comparison. Further in paragraph [0033]-Leskinen discloses operational amplifier #103 continuously receives signal S3 and compares it with reference voltage Vref.); and detecting a touch on a touch surface based on the comparison (Fig. 1-4. Paragraph [0033-0034 and 0043]). 
   
Regarding claim 11, Leskinen teaches the method according to claim 10, Leskinen further teaches wherein the detecting the touch on a touch surface based on the comparison (Fig. 1-4. Paragraph [0024]) comprises: detecting a temporal change property of the touch on the touch surface based on the comparison (Fig. 1-4. Paragraph [0026]-Leskinen discloses the circuit of Fig. 1 detects the rise time of signal S3 to determine applied pressure.  To detect the rise time, signal S1 is pulsed in voltage to produce what will be referred to herein as a measurement pulse, and operational amplifier #101 pulses signal S3 in response.  To detect the rise time of the pulse of signal S3, operational amplifier #103 is configured to compare the voltage of signal S3 with a reference voltage Vref and to provide an output signal S5 based on the comparison.  Because in this example operational amplifier #103 is configured as an open-loop differential amplifier, the output of operational amplifier #103 will be zero when the voltage of S4 is below Vref, but the output will quickly change to maximum level (in this case, the level of supply voltage +40V) in response to the voltage of S4 even slightly exceeding Vref. Please also read paragraph [0043]).  

Regarding claim 12, Leskinen teaches the method according to claim 10, Leskinen further teaches wherein the comparing the reference voltage curve and the measured voltage curve (Fig. 3. Paragraph [0026]-Leskinen discloses the circuit of Fig. 1 detects the rise time of signal S3 to determine applied pressure.  To detect the rise time, signal S1 is pulsed in voltage to produce what will be referred to herein as a measurement pulse, and operational amplifier #101 pulses signal S3 in response.  To detect the rise time of the pulse of signal S3, operational amplifier 103 is configured to compare the voltage of signal S3 with a reference voltage Vref and to provide an output signal S5 based on the comparison.) comprises subtracting the reference voltage curve from the measured voltage curve producing a difference voltage curve (Fig. 3-4. Paragraph [0033]-Leskinen discloses operational amplifier #103 continuously receives signal S3 and compares it with reference voltage Vref.  In response to signal S3 exceeding Vref, operational amplifier #103 (wherein the output from the operational amplifier #103 is a difference between the receive signal S3 and reference voltage Vref.) will suddenly swing its output (signal S5) from zero volts to 40 volts.  In Fig. 3, the time from when signal S1 begins a pulse to the time when signal S5 swings high is shown as time t1 (wherein the time t1 is the difference between the reference voltage curve and the measured voltage curve.). Please also read paragraph [0026]); and the detecting a touch on a touch surface based on the comparison comprises detecting the touch based on the difference voltage curve (Fig. 1-4. Paragraph [0033-0034 and 0043]). 

Regarding claim 13, Leskinen teaches the method according to claim 12, Leskinen further teaches further comprising: calculating an integral of the difference voltage curve (Fig. 1-3. Paragraph [0035]); wherein the detecting a touch on a touch surface based on the comparison comprises detecting the touch based on the integral of the difference voltage curve (Fig. 1-3. Paragraph [0035]-Leskinen discloses thus, the phase timing of signal S5 maps to a particular rise time.  A longer delay before S3 transitions maps to a longer rise time, and a shorter delay before S3 transitions maps to a shorter rise time.  Accordingly, decoder #105 may be configured to determine the delay in signal S5 and convert that delay to an appropriately formatted output at signal S6.  For example, decoder #105 may map the delay to an analog voltage, or where digital signals are desired, decoder #105 may include an analog-to-digital converter to convert the delay to a digital multi-bit numerical value.  There are many ways of converting a measured delay to a numerical value that are known to ones of ordinary skill in the relevant art.  For example, where a main processor or dedicated user interface processor is already generating or controlling signal S1, then signal S5 may be simply fed back to that processor for determining the delay.).
  

Allowable Subject Matter
Claim 7, 9, and 14, along with their dependent claims are therefrom objected to as being dependent upon rejected base claims, claim 1, 5, and 10, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims, once the claims objections are overcome.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, the prior arts fail to explicitly teach, wherein the control circuitry is further configured to: calculate a vibrational amplitude of the difference voltage curve; and detect the touch based on the vibrational amplitude of the difference voltage curve, as claimed in claim 7.

Regarding claim 9, the prior arts fail to explicitly teach, wherein the control circuitry is further configured to: drive the piezoelectric transducer using a test driving voltage; measure a response voltage curve caused by the test driving voltage over the piezoelectric transducer, and calculate the at least one parameter based on the response voltage curve, as claimed in claim 9.


Regarding claim 14, the prior arts fail to explicitly teach, further comprising: driving the piezoelectric transducer using a test driving voltage: measuring a response voltage curve caused by the test driving voltage over the piezoelectric transducer; and calculating the at least one parameter based on the response voltage curve, as claimed in claim 14.



Conclusion

Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
(a)	Bhattacharjee (US 2017/0214385 A1)- A micro-electrical-mechanical system (MEMS) guided wave device includes a plurality of electrodes arranged below a piezoelectric layer (e.g., either embedded in a slow wave propagation layer or supported by a suspended portion of the piezoelectric layer) and configured for transduction of a lateral acoustic wave in the piezoelectric layer.,....  .....  Please see Fig. 1-2. Abstract.
(b)	Biggs et al. (US 2014/0197936 A1)- n actuator module is disclosed.  The actuator module includes an actuator having at least one elastomeric dielectric film disposed between first and second electrodes.  A suspension system having at least one flexure is coupled to the actuator....  .. ..... Fig. 1. Abstract.
(c)	Harley et al. (US 2015/0130730 A1)-   The feedback sensor determines a movement characteristic of the movable surface and the processor selectively adjusts at least one setting of the track pad based on the movement characteristic.......... Fig. 1. Abstract.
(d)	Lanfermann (US 2008/0136786 A1)- The invention concerns a method, touch input display device and computer program product for moving at least one object presented by the touch input display device............. Fig. 1. Abstract.
(e)	Lonnberg et al. (US 2015/0091414 A1)- A piezoelectric device comprises at least one element comprising at least one sheet of piezoelectric material.  The element is mounted on a circuit board comprising at least one conductive layer having at least one opening.  The element is located on the opening and supported by edges of the opening in such a manner that the opening extends laterally beyond the area of the sheet of piezoelectric material.  ............. Fig. 1. Abstract.
(f)	KESKI-JASKARI et al. (US 2019/0179472 A1)- A detection of piezoelectric sensor elements is provided.  According to a first aspect, a device comprises: a matrix of piezoelectric sensor elements comprising rows of the piezoelectric sensor elements and columns of the piezoelectric sensor elements; measuring circuits configured to detect at least one touch, wherein the measuring circuits are configured to the rows and to the columns.  ............. Fig. 1. Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628